           Case 5:19-cv-01124-D Document 22 Filed 06/26/20 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

ERICK JEROME BERRY,                           )
                                              )
               Petitioner,                    )
                                              )
v.                                            )      Case No. CIV-19-1124-D
                                              )
JEORLD BRAGGS, JR., Warden,                   )
                                              )
               Respondent.                    )


                                           ORDER

       This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 18] issued by United States Magistrate Judge Gary M. Purcell pursuant to

28 U.S.C. § 636(b)(1)(B) and (C).        Judge Purcell recommends that the Petition for Writ

of Habeas Corpus Under 28 U.S.C. § 2254 be denied.           Petitioner, who appears pro se, has

filed a timely Objection [Doc. No. 21] within the deadline set by the Court.          See 5/21/20

Order [Doc. No. 20].      Thus, the Court must make a de novo determination of any part of

the Report to which a specific objection is made, and may accept, reject, or modify the

recommended decision.        See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Petitioner, a state prisoner, seeks relief from a 2017 conviction by a jury of unlawful

possession of a firearm after a felony conviction, and from a 35-year prison sentence based

on evidence of four prior felony convictions. 1      The Oklahoma Court of Criminal Appeals


       1
            Petitioner also faced other charges in the case, which was tried in three stages. The
first stage concerned two drug charges and resulted in a dismissal of one charge and an acquittal
of the other. In the second stage, Petitioner was found guilty of the firearm offense, and the third
stage was a sentencing proceeding.
             Case 5:19-cv-01124-D Document 22 Filed 06/26/20 Page 2 of 8



(“OCCA”) affirmed Petitioner’s conviction and sentence in an unpublished opinion.              See

Berry v. State, No. F-2017-799 (Okla. Crim. App. Nov. 29, 2018).             This federal habeas

action was timely filed under the prison mailbox rule.       Petitioner asserts four grounds for

relief, together with a claim of cumulative error:       1) denial of due process through the

admission of unredacted copies of his criminal judgments that informed jurors of prior

probationary, suspended, and concurrent sentences and allegedly caused them to

recommend an unduly harsh sentence in this case; 2) prosecutorial misconduct through

improper argument regarding unproven drug charges and prior convictions; 3) insufficient

evidence that he knowingly possessed the firearm, which was found in a vehicle in which

he was a passenger; and 4) ineffective assistance of counsel based on his trial attorney’s

failure to object to the prosecutor’s alleged misconduct.

       In a 19-page Report, Judge Purcell conducts a careful examination of Petitioner’s

claims in light of Respondent’s answer, the relevant state court record, and governing legal

standards.    Judge Purcell concludes that all claims lack merit.       Judge Purcell finds that

Petitioner has not shown the OCCA’s determinations involved unreasonable applications

of clearly established federal law.         Liberally construing Petitioner’s Objection, he

challenges Judge Purcell’s findings and conclusions regarding each of his four claims. 2



       2
            The Objection is silent regarding Judge Purcell’s analysis of the claim of cumulative
error (R&R at 17-18) so further review of this claim is waived. See United States v. 2121 East
30th St., 73 F.3d 1057, 1060 (10th Cir. 1996); Moore v. United States, 950 F.2d 656, 659 (10th
Cir. 1991). Petitioner also asks that his filing be viewed as a reply brief regarding the merits of
his claims. Judge Purcell twice granted Petitioner extensions of time to file a reply brief, but
proceeded without one when Petitioner failed to comply with the last deadline or make another
request. Petitioner asserts that he was prevented from filing due to a prison lockdown that was
strictly enforced in response to the coronavirus pandemic. Accepting Petitioner’s representations,
                                                2
           Case 5:19-cv-01124-D Document 22 Filed 06/26/20 Page 3 of 8



       Pursuant to 28 U.S.C. § 2254(d)(1), Petitioner is not entitled to relief unless he

establishes that the OCCA’s adjudication of a claim “resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.”       “An OCCA decision is ‘contrary

to’ a clearly established law if it applies a rule different from the governing law set forth in

Supreme Court cases, or if it decides a case differently than the Supreme Court has done

on a set of materially indistinguishable facts.”   Lockett v. Trammell, 711 F.3d 12218, 1231

(10th Cir. 2013) (internal quotations and alterations omitted); see Bell v. Cone, 543 U.S.

447, 452-54 (2005); Wood v. Carpenter, 907 F.3d 1279, 1289 (10th Cir. 2018).             “‘It is

settled that a federal habeas court may overturn a state court’s application of federal law

only if it is so erroneous that there is no possibility fair-minded jurists could disagree that

the state court's decision conflicts with [the Supreme] Court’s precedents.’”        Al-Yousif,

779 F.3d at 1180 (quoting Nevada v. Jackson, 569 U.S. 505, 508-09 (2013)) (alteration in

Al-Yousif, internal quotations omitted); see also Wood, 907 F.3d at 1289 (“a state court’s

application of federal law is only unreasonable if all fairminded jurists would agree the

state court decision was incorrect”) (internal quotation omitted).

Claim 1:    Denial of Due Process

       Petitioner’s claim that he was denied due process through the improper admission

of evidence of his prior criminal judgments appears to be based on a state law rule.        See




and considering the Court’s obligation to make a de novo determination and its discretion to
consider new materials, the Court finds that Petitioner’s additional arguments should be
considered.
                                               3
           Case 5:19-cv-01124-D Document 22 Filed 06/26/20 Page 4 of 8



Obj. at 3-4. The OCCA determined that Petitioner was incorrect regarding the rule and

that evidence of Petitioner’s prior criminal judgments was properly admitted; the court

implicitly ruled that Petitioner had not shown a denial of due process.          Framed by the

deferential standard of 28 U.S.C. § 2254(d), Judge Purcell finds that Petitioner has failed

to show the OCCA unreasonably applied a constitutional standard.               Further, because

Petitioner contends only that the evidence unfairly affected his sentence, Judge Purcell

observes that a 35-year prison term was well within the maximum penalty of life

imprisonment and, thus, is not subject to federal review.      See R&R at 8.

       Upon de novo consideration, the Court concurs in Judge Purcell’s findings and

conclusion regarding Petitioner’s evidentiary claim.        In argument regarding this claim,

Petitioner has not met his burden to show the OCCA unreasonably applied clearly

established federal law as determined by the Supreme Court.          Petitioner argues only that

OCCA was wrong as a matter of state law. 3       Therefore, the Court finds that Petitioner has

not shown a basis for federal habeas relief on this claim.

Claim 2:    Prosecutorial Misconduct

       Petitioner claims the prosecutor made improper statements regarding drug-related

conduct and facts not in evidence during closing arguments on the firearm offense and that

this misconduct amounted to a denial of due process.              The OCCA found that the

prosecutor’s comments were not improper, and rejected this claim of error.         Judge Purcell


       3
           Further, because Petitioner does not challenge Judge Purcell’s analysis of any due
process claim asserted, he has waived further review of this issue. See United States v. 2121 East
30th St., 73 F.3d 1057, 1060 (10th Cir. 1996); Moore v. United States, 950 F.2d 656, 659 (10th
Cir. 1991).
                                                4
           Case 5:19-cv-01124-D Document 22 Filed 06/26/20 Page 5 of 8



reasons that, because Petitioner does not claim that the prosecutor’s conduct prejudiced a

specific constitutional right, he must show the improper remarks “so infected the trial with

unfairness as to make the resulting conviction a denial of due process.” Donnelly v.

DeChristoforo, 416 U.S. 637, 643 (1974); accord Cuesta-Rodriguez v. Carpenter, 916 F.3d

885, 907 (10th Cir. 2019), cert. denied, 140 S. Ct. 844 (2020); Matthews v. Workman, 577

F.3d 1175, 1186 (10th Cir. 2009).      Like Judge Purcell, the Court finds that Petitioner has

not shown the OCCA’s determination of his claim regarding prosecutorial misconduct was

unreasonable under the federal standard. 4      Therefore, Petitioner is not entitled to habeas

relief on this claim.

Claim 3:    Sufficiency of the Evidence

       Petitioner renews a challenge he asserted on direct appeal regarding the sufficiency

of the evidence to prove he knowingly possessed a handgun that was found underneath the

driver’s seat of a truck in which he was riding as a passenger.           The gun was partially

covered by a t-shirt in which illegal drugs were found, and Petitioner was acquitted of the

related drug charge.    See supra note 1.    Because the driver claimed the gun was hers and

the government presented no evidence linking Petitioner to the gun, he argues that no

reasonable juror could have found him guilty of the charged offense.

       An insufficiency of evidence claim is governed by the standard announced in

Jackson v. Virginia, 443 U.S. 307 (1979), which requires a court to determine “whether,


       4
           “Even when a state court fails either to mention the federal basis for the claim or cite
any state or federal law in support of its conclusion, we presume the court reached a decision on
the merits.” Simpson v. Carpenter, 912 F.3d 542, 583 (10th Cir. 2018), cert. denied, 140 S. Ct.
390 (2019) (internal quotation omitted).
                                                5
           Case 5:19-cv-01124-D Document 22 Filed 06/26/20 Page 6 of 8



after viewing the evidence in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime beyond a reasonable doubt.”

Id. at 319 (emphasis in original).    In federal habeas proceedings, where an insufficiency

claim was resolved on the merits in state court, there is “an additional degree of deference,”

and the question becomes “whether the OCCA’s conclusion that the evidence was

sufficient constituted an unreasonable application of the Jackson standard.”       Diestel v.

Hines, 506 F.3d 1249, 1267 (10th Cir. 2007) (internal quotation omitted).         The Tenth

Circuit calls this standard of review “deference squared.”     Hooks v. Workman, 689 F.3d

1148, 1166 (10th Cir. 2012) (internal quotation omitted); see Torres v. Lytle, 461 F.3d

1303, 1313 (10th Cir. 2006).

       To establish the charged offense of violating Okla. Stat. tit. 21, § 1283(A), the

government was required to prove that Petitioner knowingly and willfully had a pistol in a

vehicle in which he was riding and that he was previously convicted of a felony.          See

Okla. Uniform Jury Instr. – Crim. 2d, No. 6-39.     In analyzing this claim on direct appeal,

the OCCA expressly applied the Jackson standard to the trial evidence and reconciled the

different verdicts on Petitioner’s drug and gun charges based on evidence that the drugs

were hidden in a t-shirt but the gun was in plain sight.   Importantly, the OCCA concluded

that a rational trier of fact could have found the essential elements of the gun charge beyond

a reasonable doubt and, specifically, “could have found that [Petitioner] knew the handgun

was in the truck.”    See Summ. Op. [Doc. No. 10-1] at 8.        The Court cannot say this

determination was an unreasonable application of Jackson and, therefore, the Court finds

no basis for relief on Petitioner’s third claim.

                                               6
           Case 5:19-cv-01124-D Document 22 Filed 06/26/20 Page 7 of 8



Claim 4:    Ineffective Assistance of Counsel

       Petitioner raised on direct appeal the claim that his trial counsel was ineffective

under Strickland v. Washington, 466 U.S. 668 (1984), by failing to object to prosecutorial

misconduct during closing arguments.       The OCCA considered and rejected this claim.

Thus, in this Court, Petitioner’s claim is subject to “doubly deferential” review under the

standard of § 2254(d).    See Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).          “When

§ 2254(d) applies, the question is not whether counsel’s actions were reasonable.          The

question is whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.”   Harrington v. Richter, 562 U.S. 86, 105 (2011).          Where a state

court could have reasonably determined that defense counsel acted on strategic decisions

and performed competently, and the state court could have reasonably concluded that there

was no substantial likelihood counsel’s actions altered the outcome of the case, federal

habeas relief is unavailable.   See id. at 111-12.

       In this case, Petitioner fails to present any argument that would satisfy this “doubly”

deferential standard regarding his trial counsel’s performance.    Therefore, the Court finds

that Petitioner’s claim of ineffective assistance of trial counsel lacks merit.

                                         Conclusion

       For these reasons, the Court finds no basis in Petitioner’s Objection or in the case

record to disagree with Judge Purcell’s analysis of the issues and his recommendation to

deny federal habeas relief on all Petitioner’s claims.




                                              7
           Case 5:19-cv-01124-D Document 22 Filed 06/26/20 Page 8 of 8



       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 18] is ADOPTED, as set forth herein.      The Petition for Writ of Habeas Corpus Under

28 U.S.C. § 2254 is DENIED.       A separate judgment shall be entered.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (“COA”)

when it enters a final order adverse to a petitioner.      A COA may issue only upon “a

substantial showing of the denial of a constitutional right.”     See 28 U.S.C. §2253(c)(2).

“A petitioner satisfies this standard by demonstrating that jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could conclude

the issues presented are adequate to deserve encouragement to proceed further.”         Miller-

El v. Cockrell, 537 U.S. 322, 327 (2003); see also Slack v. McDaniel, 529 U.S. 473, 484

(2000).   Upon consideration, the Court finds the requisite standard is not met in this case.

Therefore, a COA is denied.

       IT IS SO ORDERED this 26th day of June, 2020.




                                               8
